DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office action is in reference to the Amendments/Response, filed on 3/8/2021.  Claim 11 has been canceled.  Claims 10, 12-14 and 21-29 are now pending.  Examiner called Jenny Sheaffer to discuss the amendment issues on 3/11/2021, but could not leave a voice mail.
3.	In view of the Response and further consideration, the previous rejection of claim 11 under 35 U.S.C. 112 is withdrawn.  The previous rejections of claims 10-12, 14 and 21-29 under 35 U.S.C. 102(a)(1) as anticipated by Suzuki et al. (US Patent 5,902,856 are withdrawn.  The objection of claim 13 is withdrawn.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 10 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 10, the “about” in “no more than about 200,000” needs to be defined.
	In claims 26-29, N-vinylpyrrolidinone, 1-vinyl-2-pyrrolidinone and N-vinylpyrrolidone are the same compound.

Allowable Subject Matter

6.	Claims 10, 12-14 and 21-29 will be allowed when the above rejections are overcome.
7.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: 
Suzuki et al. (US Patent 5,902,856).
Suzuki et al. disclose a diene rubber obtained by reacting a diene polymer having a bound active metal, in the molecule with a modifier (such as N-vinyl-2-pyrrolidone) in an amount of 1-10 equivalents per the initiator used, and then reacting the active polymer with a polyfunctional coupling agent (such as bistrichlorostannyl ethane) in an amount of 0.07-0.2 equivalent per mole of the active metal used (claim 1, col.5, lines 18 and 48, col. 6, line 62, col. 7, line 23).
	Thus, Suzuki et al. do not teach or fairly suggest the claimed functionalized diene monomer-containing polymer having a specific molecular weight.

Response to Arguments

8.	Applicants’ arguments filed on 3/8/2021 have been fully considered and are not persuasive.  
	Applicant amended claim to recite “no more than about 200,000 grams/mole”. Attention is drawn to the instant application where only Example 6 is less than 200,000 grams/mole while Examples 3-5 are all more than 200,000 grams/mole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762